DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 4, 6-7, 16-20 are withdrawn.
Claims 1-3, 5, 8-15 are addressed on the merits herein.

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 5 is missing a semicolon at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, claim 2 recites, “the steel…is at least 14 gauge or less.”  It is unclear if the “or less” portion of the phrase relates to the numerical value of the gauge, or to the overall size/thickness of the steel.  The thickness of steel diminishes as the gauge increases.  For example, 20 gauge steel is thinner than 14 gauge steel.  Because of this, it is unclear if, for example, 20 gauge steel would be considered less than 14 gauge steel, or if 12 gauge steel would be considered less than 14 gauge steel.  It appears this language refers to the numerical value (such as 12) and will be interpreted as such.
Re claim 3, claim 3 recites, “UL752 Level 8 protection” in line 3.  The UL standard is a standard which is not static in time.  In addition, neither the specification nor the claims provide any date or publication for the standard.  As such, it is unclear as to what publication, or what publication date, the standard applies.  It appears this language refers to any publication thereof and will be interpreted as such.
Re claim 15, claim 15 recites, “UL752 Level 8 protection” in line 3.  The UL standard is a standard which is not static in time.  In addition, neither the specification nor the claims provide any date or publication for the standard.  As such, it is unclear as to what publication, or what publication date, the standard applies.  It appears this language refers to any publication thereof and will be interpreted as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al (“Strickland”) (US 2010/0257802) in view of Minke et al (“Minke”) (US 2003/0200714).
Re claim 1, Strickland discloses a composite door system (Fig. 2), comprising: 
a shell (20) comprising a first face (40), a second face (42), a first side member (48/50), a second side member (48/50), and a bottom side member (52), wherein the first face (40), the second face (42), the first side member (48/50), the second side member (48/52), and the bottom side member (52) form a cavity (into which 60 is disposed), wherein the shell (20) has one or more openings (58), wherein the shell (20) is made of steel ([0034] disclosing the exterior panels are steel); and 

a fill material (60), wherein the fill material (60) is provided through ([0040]) the one or more openings (58) of the shell (20) within the cavity (into which 60 is inserted),
but fails to disclose the fill material comprising a composite cementitious material as a liquid material form and hardens to a solid fill material form.
However, Minke discloses a fill material comprising a composite cementitious material ([0052], [0043], [0040]), the liquid fill material (within 84) as a liquid material form and hardens to a solid fill material form ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland with the liquid fill material as a liquid material form and hardens to a solid fill material form as disclosed by Minke in order to increase fire resistance, resist rusting, denting, cracking, and requires relatively low maintenance ([0011]).  
The phrases “configured to resist flow of the liquid material” and “configured to receive hardware” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order 
Re claim 5, Strickland as modified discloses the composite door system of claim 1, wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) is a channel hardware housing (50 being a channel), wherein the channel hardware housing (50) is formed from at least one side member (50) of the shell (20).
Re claim 10, Strickland as modified discloses the composite door system of claim 1, wherein the hardware ([0037]) comprises mechanical hardware, electrified hardware, a lock, a handle, a hinge, a locking rod, a door closer, a door operator, an exit device, a mag lock, a camera, radar, a sensor, a detection device, a security device, a surveillance device, a knob, or a soft closing device ([0037]).
Re claim 11, Strickland as modified discloses the composite door system of claim 1, further comprising a top side member (54) having the one or more openings (58), and wherein the one or more openings (58) are configured to receive the liquid material and allow the liquid material to pass ([0040]) into the cavity (into which 60 is disposed).
The phrase “configured to receive the liquid material and allow the liquid material to pass into the cavity” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 12, Strickland as modified discloses the composite door system of claim 11, wherein the top side member (54) comprises a channel (54) with the one or 
Re claim 13, Strickland as modified discloses the composite door system of claim 12, wherein the channel (54) comprises a u-shaped channel (Fig. 1-2) formed form a web (web of 54), a first flange (one side flange of 54), and a second flange (the other side flange of 54), wherein the first flange (one side flange of 54) and the second flange (second side flange of 54) are operatively coupled (Fig. 1) to the first face (40) and the second face (42).
Re claim 14, Strickland discloses a shell (Fig. 2 20) for a composite door system (Fig. 1-2), the shell (20) comprising: 
a first face (40), a second face (42), a first side member (48/50), a second side member (48/50), and a bottom side member (52), wherein the first face (40), the second face (42), the first side member (48/50), the second side member (48/52), and the bottom side member (52) form a cavity (into which 60 is disposed), and wherein the shell (20) has one or more openings (58), and wherein the shell (20) is made of steel ([0034] disclosing the exterior panels are steel); and 
one or more hardware housings (70, 72, [0037], and/or an interior member 50) operatively coupled to an interior (Fig. 2, [0037]) of the shell (20), wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to resist flow of a liquid material (as the features in [0037] and 72 extend into the cavity, they will resist liquid flow); and wherein the one or more hardware housings (70, 72, [0037], and/or an interior member 50) are configured to receive hardware ([0037]) for the composite door system (20); and

but fails to disclose the fill material as a liquid fill material that forms the composite door system when the liquid fill material hardens into a solid fill material, comprising a composite cementitious material.
However, Minke discloses the fill material (within 84) is a liquid fill material that forms the composite door system (Fig. 1) when hardens into a solid fill material ([0050]), comprising a composite cementitious material ([0052], [0043], [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the fill material as a liquid fill material that forms the composite door system when the liquid fill material hardens into a solid fill material, comprising a composite cementitious material as disclosed by Minke in order to increase fire resistance, resist rusting, denting, cracking, and requires relatively low maintenance ([0011]).  
In addition, the phrase, “configured to receive a liquid fill material through the one or more openings to form the composite door system when the liquid fill material hardens” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al (“Strickland”) (US 2010/0257802) in view of Minke et al (“Minke”) (US 2003/0200714) and Briggs JR et al (“Briggs”) (US 2013/0255183).
Re claim 2, Strickland as modified discloses the composite door system of claim 1, and the first face (40) and second face (42) made of steel ([0034]), but fails to disclose the steel is at least 14 gauge or less.
However, Briggs discloses the steel (of 20, 22) is at least 14 gauge or less ([0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the steel is at least 14 gauge or less as disclosed by Briggs in order to optimize strength and rigidity while not overdesigning on materials, and to provide better soundproofing ([0002]).  

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al (“Strickland”) (US 2010/0257802) in view of Minke et al (“Minke”) (US 2003/0200714) and Dieler (US 2014/0360416).
Re claim 3, Strickland as modified discloses the composite door system of claim 1, but fails to disclose wherein the composite door system, including the shell, the one 
However, Dieler discloses wherein the composite door system (Strickland: Fig. 2), including the shell (Strickland: 20), the one or more hardware housings (Strickland: 70, 72, [0037], and/or interior member 50), and the fill material (Strickland: 60) provide at least UL752 Level protection (Dieler: [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level protection as disclosed by Dieler in order to provide bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level 8 protection or greater in order to provide sufficient bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences ([0004]).  

Re claim 15, Strickland as modified discloses the shell of claim 14, but fails to disclose wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level 8 protection or greater.
However, Dieler discloses wherein the composite door system (Strickland: Fig. 2) formed from the shell (Strickland: 20), the one or more hardware housings (Strickland: 70, 72, [0037], and/or interior member 50), and the solid fill material (Strickland: 60) provide at least UL752 Level protection (Dieler: [0044]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level protection as disclosed by Dieler in order to provide bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, hospitals, school and universities and to act as the entry door for safe rooms in residences (Dieler: [0004]).  
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the composite door system, including the shell, the one or more hardware housings, and the fill material provide at least UL752 Level 8 protection or greater in order to provide sufficient bullet resistance that can be used to create secure rooms in places such as all and other commercial buildings, government offices, .  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland et al (“Strickland”) (US 2010/0257802) in view of Minke et al (“Minke”) (US 2003/0200714) and Jones JR et al (“Jones”) (US 10,060,181).
Re claim 8, Strickland as modified discloses the composite door system of claim 1, but fails to disclose wherein the one or more hardware housings is a plate operatively coupled the first face or the second face at a hardware location.
However, Jones discloses wherein the one or more hardware housings (305) is a plate (305) operatively coupled the first face (301) or the second face (302) at a hardware location (at 304). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the one or more hardware housings is a plate operatively coupled the first face or the second face at a hardware location as disclosed by Jones in order to provide additional projectile resistance where the hardware is located as disclosed by Jones in order to protect locks from a gunfire or explosion breach (Col 6 lines 1-3).  
Re claim 9, Strickland as modified discloses the composite door system of claim 1, but fails to disclose wherein the one or more hardware housings further comprise one or more layers of projectile resistant material to provide additional projectile resistance where the hardware is located.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite door system of Strickland wherein the one or more hardware housings further comprise one or more layers of projectile resistant material as disclosed by Jones in order to provide additional projectile resistance where the hardware is located as disclosed by Jones in order to protect locks from a gunfire or explosion breach (Col 6 lines 1-3).  

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection (for the reasons stated in the previous rejection) to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection (for the reasons stated in the previous rejection) of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that the references teach away from the proposed combination, and that the proposed modification would render the prior art unsatisfactory for its intended purpose.  In support, Applicant contends that Strickland relates to insulated steel doors, and that Minke relates to a wood door shell.  Applicant all elements of a secondary reference.  Elements of the prior art must be picked and chosen, but the question is whether those elements would have been obvious to combine to a person having ordinary skill in the art.  In this case, the elements clearly are obvious for the reasons stated in the previous rejection and the above.  
Next, Applicant argues that the modification is impermissible hindsight.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Motivation for the combination is provided in the directly analogous to the claimed invention. Each is a door with a shell, and Applicant’s claims are directed to a composite door system and a shell for a door.  In addition, the fact that Minke uses wood doors is irrelevant.  Minke is not relied upon in any manner for the material of the door skin, and is solely relied upon for the particularly claimed fill material.  
Next, Applicant argues that the hardware housings are operatively coupled to the interior of the door, and that Jones fails to teach this feature.  Jones is not relied upon as disclosing this feature, as this feature is clearly disclosed by Strickland.  Moreover, “operatively coupled” requires no contact or juxtaposition.  The moon is “operatively coupled” to the Earth, but is 239,000 miles away.  
Applicant’s arguments concerning the dependent claims are addressed in the above. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635